Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com April 8, 2011 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life Variable Account B and Allianz Life of NY Variable Account C Pre-effective Amendment No. 1 to the Initial Registration Statements on Form N-4 File Nos. 333-171427 and 333-171428 Dear Ms. Samuel: We received oral comments from you on April 8, 2011 with respect to Registrants’ above-referenced Pre-effective Amendment No. 1 to the Initial Registration Statements filed on April 7, 2011. Attached to this letter are redlined pages of the prospectus that have been revised to respond to your comments. All revisions will be included in a filing for each Registrant, filed pursuant to Rule 497. Within the above referenced Pre-Effective Amendments were letters, submitted by Allianz Life of North America and the principal underwriter of the Separate Account pursuant to Rule 461 under the Securities Act of 1933, that request acceleration of the effectiveness of the Registration Statement to April 8, 2011 or as soon as practicable after the filing of such amendment. ORAL COMMENTS RECEIVED April 8, 2011 1.Free-Look-Right to Examine Period (Page 16) Comment: Please additionally clarify that a free look following a sweep to the Money Market Fund will be “less fees and charges.” Response: Revised as requested. AZL-Vision/VisionNY Corresp page 1 2.Prospectus Date Comments: Change the date of the prospectus from May 1, 2011 to an earlier date that is closer to the effective date. Response: The prospectus date has been changed to April 11, 2011. Manually executed signature pages have been executed prior to the time of this electronic filing and will be retained by the Company for five years. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America Allianz Life Insurance Company of New York By:/s/ Stewart D. Gregg Stewart D. Gregg AZL-Vision/VisionNY Corresp page 2
